This is an action to quiet plaintiffs' title to a lot in block 1, town of Garvanza, in the city of Los Angeles, against the lien of a street improvement bond issued upon an assessment for the cost of street work done under the "Vrooman Act."
From a judgment in favor of plaintiffs declaring such bond void, the defendant Tryon-Brain Company, the holder of the bond, appeals.
From the resolution of intention to the contract for the street work upon which the bond is based, reference is made in all steps of the proceedings to certain specifications on file in the office of the city clerk. These specifications are the same as those considered by the supreme court in the opinion rendered in Woollacott v. Meekin, 151 Cal. 701, [91 P. 612], being general specifications Nos. 68, 54, 52, 55 and 51 used by the engineer's office of the city of Los Angeles. *Page 473 
The provision therein that "all loss or damage arising from the nature of the work to be done under this agreement, . . . shall be sustained by the contractor," was held to render void an assessment resting upon such specifications.
A careful consideration of appellant's brief and the record here, and of the opinion filed in the Woollacott v. Meekin
case, leads to the conclusion that there is no question of law left for the decision of this court.
On the authority of that case, the cases therein cited, andHatch v. Nevills, 152 Cal. xvi, [95 P. 43], the judgment appealed from is affirmed.
Shaw, J., and James, J., pro tem., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on March 26, 1908.